Citation Nr: 0935841	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 20003 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The Board previously remanded this claim in July 2004.


FINDINGS OF FACT

1.  The Veteran's account of his stressors is credible and 
generally supported by information from the U.S. Armed 
Services Center for Unit Records Research.  

2.  The Veteran was treated by the VA on multiple occasions 
for, and diagnosed with PTSD, based on his military service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from February 1969 to September 
1970.  The Veteran's service personnel records indicate that 
he was deployed to Vietnam with the 523rd Quartermaster 
Platoon from September 1969 to May 1970, and with the 226th 
Support and Service Company from May 1970 to September 1970.  
As indicated in his December 2005 stressor statement, the 
Veteran claims that while stationed in Chu Lai, Vietnam his 
base came under multiple attacks and he witnessed numerous 
service members kill and injured.  Based on these experiences 
the Veteran maintains that he has nightmares, flashbacks, and 
intrusive thoughts.

Appropriate inquiry with the U.S. Armed Services Center for 
Unit Records Research (CURR), confirms that the Veteran's 
Platoon was stationed at Chu Lai military base in Vietnam.  
CURR further indicates that this base received enemy fire and 
service members were injured and killed during these attacks 
in October 1969 and January 1970, while the Veteran's platoon 
was stationed in this location.  Though not definitive, the 
CURR statement tends to weigh in favor of confirming the 
Veteran's claimed stressors and the Board finds his account 
of events credible.  While the February 2008 VA examination 
report did not diagnose the Veteran with PTSD, a July 2009 
private psychological examination diagnosed the Veteran with 
PTSD related to his confirmed stressors.  Additionally, 
numerous VA treatment records document the Veteran's 
treatment for PTSD.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for PTSD are met.  The Board's grant of 
service connection in no way indicates the appropriate rating 
for the Veteran's disorder.


ORDER

Service connection for PTSD is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


